Citation Nr: 1444783	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-08 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for residual scarring from a cesarean section (C-section). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served in active duty from September 1983 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the Agency of Original Jurisdiction (AOJ) granted service connection for C-section scar and assigned an initial disability rating of 10 percent.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a relevant VA examination in September 2010.  The Veteran's one scar is the result of two C-section procedures, with the repeat C-section scar over the first scar.  The Veteran reported that the middle portion of the scar is painful during intercourse and is itchy while wearing certain types of clothing.  The VA examiner noted subjective tenderness over the middle portion of the scar, but no limitation or loss of function.  The RO rested its November 2010 initial rating of 10 percent on this September 2010 VA examination report.  

However, in an April 2012 letter to VA, the Veteran reported that in the previous five years she had been suffering from sharp pain in the lower section of her scar and that she suffered from excruciating pain in the front part of both her upper thighs.  The Veteran further reported that she had been informed by her OB/GYN that she needed a hysterectomy due to lesions formed from her C-section scar tissue.  The Veteran also alleged that her OB/GYN stated that it was possible that the Veteran's lesions or scar tissue had overgrown and attached to her intestines and bowels, causing chronic pain and bowel obstruction.  

A remand is necessary to obtain records from the Veteran's OB/GYN referenced in her April 2012 correspondence.  A remand is also necessary to provide a medical examination to the Veteran in order to find whether her C-section scar caused her to have constipation, bilateral thigh disorder, and the need for a hysterectomy.


Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking her to identify all treatment by VA and private providers for her abdominal scar from her C-sections.  In particular, ask her to identify the location of records that document her treatment history with the OB/GYN referenced in the Veteran's April 30, 2012 correspondence to the VA.  A VA Form 21-4142 Authorization and Consent to Release Information to VA should be included so that VA can obtain relevant evidence from this private provider.  Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  Also, ask the Veteran to submit any evidence of this treatment that she may have to VA.

2.  After all available records from the Veteran's OB/GYN are associated with the claims file, ensure that the Veteran is scheduled for an appropriate VA examination conducted by an examiner who has not previously examined her.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  In particular, the examiner must read the Veteran's correspondence dated April 30, 2012, in the claims file.  The Veteran refers to the existence of lesions resulting in the need for a hysterectomy, excess scar tissue, excruciating sharp pain in the lower portion of her scar, bilateral upper thigh pain, and constipation.  Any testing deemed necessary should be accomplished.  The examiner is asked to accomplish the following:  

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected C-section scars have caused lesions resulting in a gynecological disorder, to include a hysterectomy.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected C-section scars worsened any current gynecological disorder  beyond the natural progression. 

(c)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected C-section scar caused a disorder of the upper thighs.  

(d)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that he veteran's service-connected C-section scars worsened beyond the natural progression any upper thigh disorder.  

(e)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected C-section scars worsened any current chronic constipation disorder beyond its natural progression. 

(f)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected C-section scars caused any current chronic constipation disorder. 

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and her representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



